IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MISSOURI
WESTERN DIVISION

 

yrtte. SVK GEC

 

 

 

(Write the full name of each plaintiff who is filing
this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

-against-

y aes
Unitan Oberle.

 

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

 

 

0 ~cv- ¥YY-RK

Complaint for Employment
Discrimination

Case NolDY 43-2020 “= o/721

(to be filled in by the Clerk’ s Office)

REQUEST FOR TRIAL BY JURY

 

 

 

Plaintiff requests trial by jury. A ves } No

 

Case 4:20-cv-00884-RK Document 1-2 Filed 11/04/20 Page 1 of 7
I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name C7, e Ha VWk6je CO

Street Address _1382¢ O0ArGqia AVENUE

City and County LLG. OY Zu hyardotk>
State and Zip Code KQa1?2ZA6 lott | OY

Telephone Number Gf A 204 Ol / /

E-mail Address PCYLNAINIG CCR) GMA hor

B. The Defendant(s)

 

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. ]

Name Quest D2qusf7cs

Job or Title
(if known)

Street Address W100 Clay EOlutitz a Dard Ste SO
Ciymdcomy Wath kansas Cnty, MO SackSory
State and Zip Code (VID OY//tp

Telephone Number

 

 

 

E-mail Address
(if known)

 

Defendant No. 2

Name Akin lL) 7
Job or Title hea Soy

(if known)

Street Address 92 / Lo 1? 13(G 8
City and County Qe tind! fuk eS Aor?
2

Case 4:20-cv-00884-RK Document 1-2 Filed 11/04/20 Page 2 of 7
State and Zip Code KANSAS UY GAO u
Telephone Number Gi d a 3Y G BO A

E-mail Address
(if known)

 

Cc. Place of Employment

The address at which I sought employment or was employed by the defendant(s)

Name QuSt Dagnastics

Street Address oO TOO Clag telat Ly S. FR DH)
City and County NOWAK Cty ‘Cc hhh so?
State and Zip Code IY) lode

Telephone Number # Mle se) /- 73 8 ZB

II. Cause of Action

This action is brought for discrimination in employment pursuant to (check all that
apply):

os Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e
to 2000e-17 (race, color, gender, religion, national origin).

(Note. In order to bring suit in federal district court under Title VI you
must first obtain a Notice of Right to Sue letter from the Equal
Employment Opportunity Commission.)

[| Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C.
§§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age
Discrimination in Employment Act, you must first file a charge with the
Equal Employment Opportunity Commission.)

[_] Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112
to 12117.

(Note. In order to bring suit in federal district court under the Americans
with Disabilities Act, you must first obtain a Notice of Right to Sue letter
from the Equal Employment Opportunity Commission. )

3

Case 4:20-cv-00884-RK Document 1-2 Filed 11/04/20 Page 3 of 7
Other federal law (specify the federal law):

 

Missouri Human Rights Act, Missouri Revised Statute § 213.055

OO oO

Other state law (specify, if known):

 

[] Relevant city or county law (specify, if known):

 

III. Administrative Procedures

A,

Did you file a charge of discrimination against Defendant(s) with the Equal
Employment Opportunity Commission or other federal agency?

Fre Date filea: @ 7. /) /3030

No

 

Attach copy of the charge to this Complaint

Have you received a Notice of Right-to-Sue Letter from the Equal Employment
Opportunity Commission?

Myes 11 no

If yes, please attach a copy of the letter to this Complaint.

Did you file a charge of discrimination against Defendant(s) with the Missouri
Commission on Human Rights?

_| Yes Date filed:
_| No

Attach copy of the charge to this Complaint

 

 

Have you received a Notice of Right-to-Sue Letter from the Missouri Human
Rights Commission?

Ll yes No

If yes, please attach a copy of the letter to this Complaint.

Case 4:20-cv-00884-RK Document 1-2 Filed 11/04/20 Page 4 of 7
EF. If you are claiming age discrimination, check one of the following:

EL 60 days or more have passed since I filed my charge of age discrimination with the
Equal Employment Opportunity Commission.

fi fewer than 60 days have passed since I filed my charge of age discrimination with
the Equal Employment Opportunity Commission

IV. Statement of Claim

A, The discriminatory conduct of which I complain in this action includes (check all
that apply):

Failure to hire me.
Termination of my employment.

Failure to promote me,

Failure to accommodate my disability.

Unequal terms and conditions of my employment.
Retaliation.

Harassment/Hostile Work Environment

Other acts (specify):

 

 

LIA TLL

 

(Note: Only those grounds raised in the charge filed with the Equal
Employment Opportunity Commission can be considered by the federal
district court under the federal employment discrimination statutes. )

B. It is my best recollection that the alleged discriminatory acts occurred on the
following date(s):

AS2/9 — 8 19.30/19
C. I believe that defendant(s) (check one):

he is/are still committing these acts against me.
[ | is/are not still committing these acts against me.

Case 4:20-cv-00884-RK Document 1-2 Filed 11/04/20 Page 5 of 7
D. Defendant(s) discriminated against me based on my (check all that apply and

explain):
race CIACK

color

 

LIPS

 

gender/sex

 

religion

 

 

national origin

age. My year of birth is . (Give your year of birth
only if you are asserting a claim of age discrimination.)

[ ] disability or perceived disability (specify disability)

 

 

LI

 

E, Write a short and plain statement of FACTS that support your claim. Do not
make legal arguments. You must include the following information:

* What happened to you?

* What injuries did you suffer?

* Who was involved in what happened to you?

* How were the defendants involved in what happened to you?
° Where did the events you have described take place?

* When did the events you have described take place?

Ifmore than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

 

/ wort to py pease Dr hel? regarding my bany

 

hasrasscd ke my white Cotwlters..and ux ren Dey
bty; t £ ly _utrd€ OnorKers

 

 

SVant. 17d her phat nal ey baageenenake and She tdd

WL AK rot whet the mears Léwent wb her Lupearviy

did aks HR. nothing has hagogred. T's took plaet
C7 Quest DOG N0SHICST | see Hetee CAMttnahorn + psychologic

FAITH .

6

Case 4:20-cv-00884-RK Document 1-2 Filed 11/04/20 Page 6 of 7
VI.

 

 

 

Relief

As relief from the allegations of discrimination as stated above, Plaintiff prays that the court
grant the following relief to Plaintiff: (check any and all that apply)

Defendant be directed to employ Plaintiff

Defendant be directed to re-employ Plaintiff

Defendant be directed to promote Plaintiff

Defendant be directed to

DX] Monetary damages (please explain): SAC SbioulA pay Tor’ whodt tt Sore 40 mt

As additional relief to make Plaintiff whole, Plaintiff seeks (please specify and

 

explain):

 

 

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

| agree to provide the Clerk’s Office with any changes to my address where case-related
papers may be served. I understand that my failure to keep a current address on file with
the Clerk’s Office may result in the dismissal of my case.

Date of signing: NOV 3 , 2010

Signature of Plaintiff

Printed Name of Plaintiff L, ttle 1(V¥HOACE>

 

Case 4:20-cv-00884-RK Document 1-2 Filed 11/04/20 Page 7 of 7
